





Exhibit 10.21

SEPARATION AND SETTLEMENT AGREEMENT

This SEPARATION AND SETTLEMENT AGREEMENT (this “Agreement”) is entered into on
December 28, 2012 (the “Effective Date”) by and among MOUNT KNOWLEDGE HOLDINGS,
INC., a Nevada corporation (the “Company”), and BIRCH FIRST GLOBAL INVESTMENTS
INC. (“BFGI”).

RECITALS

WHEREAS, BFGI loaned funds to Company over a period of time during 2010 to 2012,
pursuant to which the Company use the funds for payment related to general
operation expenses and other corporate advancements (the “Obligation”);

WHEREAS, the Company and BFGI acknowledge and agree that the outstanding
obligation in the amount of Ninety-Two Thousand Nine Hundred and No/100 Dollars
(USD $92,900.00), (the “Outstanding Obligation”) is due and payable by the
Company in favor of BFGI as of the date of this Agreement;

WHEREAS, the Parties wish to resolve all claims either one or more of the
Parties may have against the other Parties under, including but not limited to,
any promises or commitments, verbal or written during any and all business
transactions with each other and otherwise resolve their respective disputes on
an amicable basis.

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

1.

Recitals.  The Parties each acknowledge that the Recitals set forth above are
true and accurate.  Each of the Recitals is incorporated into this Agreement by
reference and is made a part hereof.

2.

Cancellation of Outstanding Obligation.  Effective as of the Effective Date of
this Agreement, BFGI hereby foregoes and waives any and all right in,
entitlement to or interest in amounts due and payable in favor of BFGI pursuant
to the Obligation of the Company as of the Effective Date, any future claims of
payments in favor of BFGI pursuant to the Outstanding Obligation, and the
Outstanding Obligation is hereby extinguished and canceled and shall be of no
further legal effect and all of the Company’s and BFGI’s respective rights and
obligations thereunder are hereby terminated.

3.

Consideration.  In consideration of the terms, representations, promises,
settlements, waivers and releases contained in Section 2 hereinabove, the
following shall occur at the Effective Date, the Company hereby grants,
bargains, sells, transfers, and delivers to BFGI, one hundred (100%) percent
ownership interest into the intellectual property referred to as ECO Learning
technology (the “ECO IP”), (incorporated by reference herein as Exhibit A), in
the





1







form of an executed Bill of Sale (incorporated by reference herein as Exhibit
B), as payment in full of the Outstanding Obligation of the Company to BFGI.




4.

Indemnification.

Not withstanding anything to the contrary as set forth in Section 6 herein, the
Company hereby agrees, for the period after the Effective Date, to indemnify and
hold BFGI harmless from any and all liabilities which may be incurred by BFGI
pursuant to the terms and conditions of the Agreement, including, but not
limited to the Cancellation of Outstanding Obligation set forth in Section 2,
hereinabove for the Consideration set forth in Section 2, hereinabove, and
provided under the Securities Act of 1933, as amended (the “Act”), the various
state securities acts, or otherwise, insofar as such liabilities arise out of or
are based upon (i) any material misstatement or omission contained in any
documents provided by the Company, or (ii) any intentional actions by the
Company, direct or indirect, in connection with any one or more corporation
action by the Company, executed by BFGI, pursuant to a written or verbal
directive by a controlling shareholder or majority vote of the shareholders of
the Company, in violation of any applicable federal or state securities laws or
regulations. Furthermore, the Company agrees to reimburse BFGI for any legal or
other expenses incurred by BFGI in connection with investigating or defending
any action, proceeding, investigation, or claim in connection herewith. The
indemnity obligations of the Company under this paragraph shall extend to the
shareholders, directors, officers, employees, agents, and control persons of
Company.




The indemnity obligations of the Company under this Section 4 shall be binding
upon and inure to the benefit of any successors, assigns, heirs, and personal
representatives of the Company, BFGI, and any other such persons or entities
mentioned hereinabove.

5.

Releases.

(a)

BFGI on behalf of himself and its respective heirs, personal representatives,
successors, assigns and all others claiming through or under them, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, does hereby release, acquit, and forever discharge the Company and
its respective present and former employees, officers, directors, members,
managers, shareholders, agents, consultants, counselor representatives, and its
successors and assigns (collectively, the “Company Releasees”), and each of
them, of and from any and all obligations, claims, debts, demands, covenants,
contracts, promises, agreements, liabilities, controversies, costs, expenses,
attorneys’ fees, actions or causes of action of any nature whatsoever, in law or
in equity, whether known or unknown, foreseen or unforeseen, accrued or not
accrued, direct or indirect, which BFGI ever had, now have, or can, shall or may
have, up to the Effective Date against the Company Releasees, or any of them,
either alone or in combination with others.





2






(b)

Company on behalf of itself and its respective successors and assigns and all
others claiming through or under them, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, does hereby release,
acquit, and forever discharge BFGI and their respective present and former
employees, officers, directors, members, managers, shareholders, agents,
consultants, counselor representatives, and its successors and assigns
(collectively, the “BFGI Releasees”), and each of them, of and from any and all
obligations, claims, debts, demands, covenants, contracts, promises, agreements,
liabilities, controversies, costs, expenses, attorneys’ fees, actions or causes
of action of any nature whatsoever, in law or in equity, whether known or
unknown, foreseen or unforeseen, accrued or not accrued, direct or indirect,
which the Company ever had, now have, or can, shall or may have, up to the
Effective Date, against the BFGI Releasees, or any of them, either alone or in
combination with others.

6.

Representations of the Company. Company, severally and jointly, represents and
warrants to BFGI as follows:

(a)

Authority. Company has all requisite authority and power (corporate and other),
authorizations, consents and approvals to enter into and deliver this Agreement
and any other certificate, agreement, document or instrument to be executed and
delivered by Company in connection with the transactions contemplated hereby and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement, Company and
the performance by Company of its obligations hereunder and the consummation by
Company of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Company.  Company does not need to give any
notice to, make any filing with, or obtain any authorization, consent or
approval of any person or governmental authority in order for the Parties to
execute, deliver or perform this Agreement or the transactions contemplated
hereby.

(b)

Binding Obligations.  Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Parties other than Company, this
Agreement is duly authorized, executed and delivered by Company and constitutes
the legal, valid and binding obligations of Company enforceable against Company
in accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.





3






(c)

No Conflicts.  Neither the execution nor the delivery by Company, nor the
consummation or performance by Company of the transactions contemplated hereby
or thereby will, directly or indirectly, (a) contravene, conflict with, or
result in a violation of any provision of the Company’s certificate of
incorporation, certificate or organization, bylaws, operating agreement or
partnership agreement, as applicable, (b) contravene, conflict with or result in
a violation of any law, order, charge or other restriction or decree applicable
to Company, or by which Company or any of its assets and properties are bound or
affected, (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of Company under, or alter the obligations of
any person under, or create in any person the right to terminate, amend,
accelerate or cancel, or require any notice, report or other filing (whether
with a governmental authority or any other person) pursuant to, or result in the
creation of a lien on any of the assets or properties of Company Party under,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which Company is a party
or by which Company or any of its assets and properties are bound or affected;
or (d) contravene, conflict with, or result in a violation of, the terms or
requirements of, or give any governmental authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by Company or that
otherwise relate to the business of, or any of the properties or assets owned or
used by Company, except, in the case of clauses (b), (c), or (d), for any such
contraventions, conflicts, violations, or other occurrences as would not have a
material adverse effect on Company.

7.

Representations of BFGI.  BFGI, individually, represents and warrants to Company
as follows:

(a)

Authority.  BFGI has all requisite authority and power (corporate and other),
authorizations, consents and approvals to enter into and deliver this Agreement
and any other certificate, agreement, document or instrument to be executed and
delivered by BFGI in connection with the transactions contemplated hereby and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by BFGI and
the performance by BFGI of his obligations hereunder and the consummation by
BFGI of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of BFGI.  BFGI does not need to give any notice to,
make any filing with, or obtain any authorization, consent or approval of any
person or governmental authority in order for the Parties to execute, deliver or
perform this Agreement or the transactions contemplated hereby.

(b)

Binding Obligations.  Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Parties other than BFGI, this
Agreement is duly authorized, executed and delivered by BFGI and constitutes the
legal, valid and binding obligations of BFGI enforceable against BFGI in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.





4






(c)

No Conflicts.  Neither the execution nor the delivery by BFGI, nor the
consummation or performance by BFGI of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of BFGI’s certificate of incorporation,
certificate or organization, bylaws, operating agreement or partnership
agreement, as applicable, (b) contravene, conflict with or result in a violation
of any law, order, charge or other restriction or decree applicable to BFGI, or
by which BFGI or any of its assets and properties are bound or affected, (c)
contravene, conflict with, result in any breach of, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, impair the rights of BFGI under, or alter the obligations of any person
under, or create in any person the right to terminate, amend, accelerate or
cancel, or require any notice, report or other filing (whether with a
governmental authority or any other person) pursuant to, or result in the
creation of a lien on any of the assets or properties of BFGI under, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which BFGI is a party or by which
BFGI or any of his assets and properties are bound or affected; or (d)
contravene, conflict with, or result in a violation of, the terms or
requirements of, or give any governmental authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by BFGI or that
otherwise relate to the business of, or any of the properties or assets owned or
used by BFGI, except, in the case of clauses (b), (c), or (d), for any such
contraventions, conflicts, violations, or other occurrences as would not have a
material adverse effect on BFGI.

8.

Restrictive Covenants

(a)

Non-Disparagement.  Following the date of the Effective Date, (i) BFGI will not
make or cause to be made any statements or remarks (including, without
limitation, the repetition or distribution of disparaging, derogatory or
damaging rumors, allegations, negative reports or comments), whether written,
electronic or oral, that are directly or indirectly disparaging, derogatory or
damaging to the Company or any of its past, current or future affiliates,
officers, directors, shareholders, employees, consultants, advisors,
representatives, trustees, subsidiaries, divisions, parent companies, clients or
customers (other than BFGI) or their policies and procedures, business,
practices or financial condition; and (ii) the Company will not make or cause to
be made any statements or remarks (including, without limitation, the repetition
or distribution of disparaging, derogatory or damaging rumors, allegations,
negative reports or comments), whether written, electronic or oral, that are
directly or indirectly disparaging, derogatory or damaging to BFGI or any of its
past, current or future affiliates, officers, directors, shareholders,
employees, consultants, advisors, representatives, trustees, subsidiaries,
divisions, parent companies, clients or customers (other than the Company
Parties) or their policies and procedures, business, practices or financial
condition; provided, however, that the foregoing restrictions shall not apply to
any statements by BFGI or by the Company that are made truthfully in response to
a subpoena or as otherwise required by applicable law or other compulsory legal
process.





5






(b)

Confidentiality.  The Company has provided BFGI with access to, and has confided
in him, information, business methods and systems, techniques and methods of
operation developed at great expense by the Company and which are assets of the
Company.  BFGI recognizes and acknowledges that: (i) all Confidential
Information (defined below) is the property of the Company and is unique,
extremely valuable and developed and acquired by great expenditures of time,
effort and cost; (ii) the misuse, misappropriation or unauthorized disclosure by
BFGI of the Confidential Information would constitute a breach of trust and
would cause serious irreparable injury to the Company; and (iii) it is essential
to the protection of the Company’s goodwill and to the maintenance of the
Company’s competitive position that the Confidential Information be kept secret
and that BFGI not disclose the Confidential Information to others or use same to
his own advantage or to the advantage of others. Accordingly, BFGI shall not,
directly or indirectly, in any manner, utilize or disclose to any person, firm,
corporation, association or other entity, or use on his own behalf, any
confidential and proprietary information of the Company, including, but not
limited to, information relating to its business methods, strategies, policies,
procedures, techniques, research, historical or projected financial information,
budgets, trade secrets, sales, costs, client lists, client preferences, client
identities, marketing materials, investment strategies, systems, computer
programs, or the business affairs and financial condition of the Company, or any
of its clients, (collectively “Confidential Information”), except for (i) such
disclosures where required by law, but only after written notice to the Company
detailing the circumstances and legal requirement for the disclosure; or (ii)
such disclosures where such information was at the time of disclosure to BFGI or
thereafter became public acknowledge through no fault or omission of BFGI.

(c)

Non-Interference.  During the two (2) year period following the date of the
Effective Date (the “Restricted Period”), for whatever reason, BFGI will not,
directly or indirectly, for itself or on behalf of any third party, at any time
or in any manner:

(i)

persuade, induce, solicit, influence or attempt to influence, or cause any
person who is an employee of the Company to terminate its relationship with the
Company or refer any such employee to anyone, without prior written approval
from the Company;

(ii)

request or cause any of the Company’s clients or potential clients to cancel,
modify or terminate any existing or continuing or, to its knowledge, prospective
business relationship with the Company;

(iii)

engage in or participate in any effort or act to induce, or in any way cause,
any client or, to its knowledge, prospective client of the Company, to deal with
Executive or any other person or entity except in a capacity as representative
of the Company, or otherwise take any action which might reasonably be expected
to be disadvantageous to the Company;

(iv)

persuade, induce, solicit, influence or attempt to influence, or cause any
client or, to its knowledge, prospective client of the Company to cease or
refrain from doing business, or to decline to do business, or to change or alter
any existing or prospective business relationship, with the Company;





6







(v)

accept business from, or perform or provide any services for, any client, or to
its knowledge, prospective client of the Company;

(vi)

contract with or communicate with, in either case in connection with services,
any client or, to its knowledge, prospective client of the Company; or

(vii)

provide any third party with any information concerning any client, or to its
knowledge, prospective client of the Company, including but not limited to, the
disclosure of any client name or data, in whatever form, to such third party.

(d)

Noncompetition. During the Restricted Period, BFGI shall not, directly or
indirectly, engage or participate in, or become employed by, or affiliated with,
or enter into or maintain a contractual relationship with, or render advisory or
any other services to, any person or business entity or organization, of
whatever form, that competes with the Company in the United States or any other
location in which the Company conducts business as of the Effective Date.

(e)

Injunctive Relief.  BFGI acknowledges that its compliance with the covenants in
Sections 9(b), 9(c) and 9(d) hereof is necessary to protect the good will,
Confidential Information and other proprietary interests of the Company, that
such covenants are supported by adequate and sufficient consideration, and that,
in the event of any violation or threatened violation by BFGI of any such
provision, the Company will sustain serious, irreparable and substantial harm to
its business, the extent of which will be difficult to determine and impossible
to remedy by an action at law for money damages. Accordingly, BFGI agrees that,
in the event of such violation or threatened violation by him, the Company shall
be entitled to an injunction before trial from any court of competent
jurisdiction as a matter of course and upon the posting of not more than a
nominal bond, in addition to all such other legal and equitable remedies as may
be available to the Company. BFGI further acknowledges that he has carefully
considered the nature and extent of the restrictions contained herein and the
rights and remedies conferred upon the Company under this Agreement, and hereby
acknowledges and agrees that the same are reasonable, are designed to protect
the legitimate business interests of the Company, and do not confer benefits
upon the Company disproportionate to the detriment upon him. In the event that
BFGI violates any of the covenants in this Agreement and the Company commences
legal action for injunctive or other relief, the Company shall have the benefit
of the full period of the covenants, computed from the date BFGI ceased
violation of the covenants, either by order of the court or otherwise. BFGI
acknowledges that any claim or cause of action he may have against the Company
shall not constitute a defense to the enforcement by the Company of the other
covenants of BFGI in this Agreement.  BFGI also acknowledges that his experience
and capabilities are such that he can obtain suitable employment otherwise than
in violation of the covenants in this Agreement and that the enforcement of
these covenants will not prevent the earning of a livelihood nor cause undue
hardship.





7






(f)

Remedies Cumulative and Concurrent. The rights and remedies of the Company as
provided in this Section 9 shall be cumulative and concurrent and may be pursued
separately, successively or together, at the sole discretion of the Company, and
may be exercised as often as occasion therefor shall arise. The failure to
exercise any right or remedy shall in no event be construed as a waiver or
release thereof.

(g)

Authorization. BFGI authorizes the Company to inform any third parties,
including future employers, prospective employers and the Company’s clients or
prospective clients, of the existence of this Agreement and his obligations
under it.

(h)

Definitions.  For purposes of this Section 9, the term “Company” shall include
the Company and each of its respective successors, assigns, subsidiaries or
affiliates (other than BFGI) and the term “BFGI” shall include BFGI and each of
his respective heirs, successors, assigns, subsidiaries or affiliates (other
than the Company and any of its respective subsidiaries).

9.

Miscellaneous.

(a)

Expenses.  Each Party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.

(b)

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the business day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding business day.  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 10(b)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:





8







If to any of the Company Parties, to:

 

Mount Knowledge Holdings, Inc.

228 Park Avenue S. #56101

New York, NY 10003-1502, U.S.A.

Attention: Board of Directors

Telephone No.: 917-289-0944

Facsimile No.: 917-289-0941




With copies to:

 




Anslow & Jaclin, LLP

195 Route 9 South, Suite 204

Manalapan, New Jersey 07726

Attention: Gregg E.  Jaclin, Esq.

Telephone No.: 732-409-1212

Facsimile No.: 732-577-1188

 

 

 

If to any of the BFGI

Parties, to:

 

Birch First Global Investments Inc.

205 Worth Avenue, Ste. 201

Palm Beach, Florida 33480

Attention: Pier S. Bjorklund

Telephone No.: 561-228-4017

Facsimile No.: 561-828-8326




or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

(c)

Further Assurances.  The Parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other Parties
may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

(d)

Waiver.  The rights and remedies of the Parties are cumulative and not
alternative.  Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.  To
the maximum extent permitted by applicable law, (i) no claim or right arising
out of this Agreement can be discharged by one Party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other Parties; (ii) no waiver that may be given by a Party will be applicable
except in the specific instance for which it is given; and (iii) no notice to or
demand on one Party will be deemed to be a waiver of any obligation of such
Party or of the right of the Party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.





9







(e)

Entire Agreement and Modification.  This Agreement supersedes all prior
agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the Party against whom the
enforcement of such amendment is sought.

(f)

Assignments, Successors, and No Third-Party Rights.  No Party may assign any of
its rights under this Agreement without the prior consent of the other Parties.
 Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the Parties.  Except as set forth
in Section 6 hereof, nothing expressed or referred to in this Agreement will be
construed to give any person other than the Parties any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement.

(g)

Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

(h)

Section Headings.  The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation.  All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement, unless the context indicates otherwise.

(i)

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Unless otherwise expressly
provided, the word “including” shall mean including without limitation.  The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance.  If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of such representation, warranty, or covenant.  All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require.





10






(j)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

(k)

Specific Performance.  Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 10(l) below), in addition
to any other remedy to which they may be entitled, at Law or in equity.

(l)

Governing Law; Submission to Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the Laws of the State of Nevada, without regard
to conflicts of laws principles.  Each of the Parties submits to the
jurisdiction of any state or federal court sitting in the State of Nevada, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.  Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 10(b)
above.  Nothing in this Section 10(l), however, shall affect the right of any
Party to serve legal process in any other manner permitted by law or at equity.
 Each Party agrees that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law or at equity.

(m)

Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY WANES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signatures follow on next page]








11




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized respective officers, as of the date first above written.

COMPANY:

 

MOUNT KNOWLEDGE HOLDINGS, INC.

 







By:

/s/ James D. Beatty

Name:

James D. Beatty

Title:

President and CEO

 







COMPANY:

 

BIRCH FIRST GLOBAL INVESTMENTS INC.

 







By:




/s/ Pier S. Bjorklund

Name:

Pier S. Bjorklund

Title:

President and CEO

 








12







EXHIBIT A

ECO IP




The intellectual property referred to as “ECO Learning Platform” (English
Communications Online), an online modular based course training software
technology, including any and all computer program source code, trademarks,
logos, documentation and other related materials.











13







EXHIBIT B

BILL OF SALE




See Attached.








14





